Citation Nr: 0911432	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-07 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an September 2005 rating decision rendered by 
the Milwaukee, Wisconsin Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for an anxiety disorder, claimed as post traumatic 
stress disorder (PTSD), with an evaluation of 30 percent 
effective March 3, 2005.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record shows that since 
service connection was established, the Veteran's anxiety 
disorder has been manifested by mild symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
anxiety disorder are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9413 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter sent in May 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his service connection claim; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a January 2006 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess/Hartman, supra.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, there is no prejudice to 
the claimant to proceed with adjudication of his appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  Likewise, the 
Veteran has been afforded several VA examinations to assess 
the severity of his anxiety disorder.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In contrast, when the appeal arises from an initial 
assigned rating, consideration must be given to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes 
that staged ratings are not appropriate in this case as the 
Veteran's symptoms and manifestations of his anxiety disorder 
have remained constant throughout the course of the appeal.  
.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In this case, the Veteran was assigned a disability 
evaluation under Diagnostic Code 9413 for an anxiety 
disorder.  38 C.F.R. § 4.130.  The regulations for mental 
disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board 
notes that psychiatric disabilities evaluated under 
Diagnostic Code 9413 are rated according to the General 
Rating Formula for Mental Disorders.

Diagnostic Code 9413 provides a 30 percent rating when there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, D.C. 9413.

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, D.C. 9413.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, D.C. 9413.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, D.C. 9413.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 9413.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 9413 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (an anxiety disorder).  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9413.  

The Veteran contends that his symptoms of anxiety are more 
severe than the currently assigned 30 percent rating.  He 
reports flashbacks, nightmares, anti-social behavior, an 
exaggerated startle response, and feeling claustrophobic.  
The record reflects that the Veteran served as a combat medic 
in Europe during World War II.  His many awards include the 
Bronze Star and Purple Heart.

During an August 2005 compensation and pension examination, a 
VA psychologist observed that the Veteran had not been 
hospitalized for psychiatric reasons and had not received 
outpatient psychiatric care since his discharge from active 
duty.  However, the Veteran reported psychological and 
physiological reactivity upon exposure to cues that remind 
him of his combat experiences and that he avoids such 
stimuli.  He reported his mood as normal and denied crying 
spells, outbursts of anger, or hallucinations.  He described 
feeling claustrophobic at times, but resisted the feeling 
using distraction techniques.  He rated the degree to which 
his symptoms interfered with his life as a 5 on a scale of 1 
to 10 with 10 being the most interference.  The Veteran was 
actively involved in Veterans' organizations.  On mental 
status examination the examiner noted that there was no 
evidence of psychosis, attention and concentration were 
normal, there were no abnormal motor behaviors, memory 
deficits, and there was no suicidal or homicidal ideation.  
The examiner further noted no signs of paranoia or obsessive-
compulsive behavior.  The examiner sated that the Veteran did 
not meet the criteria for a diagnosis of PTSD, and instead 
diagnosed an anxiety disorder.  The examiner assigned a GAF 
score of 70.

During a February 2007 VA examination, the Veteran reported 
symptoms similar to those described in his prior examination.  
Likewise, the examiner made similar findings to the prior 
examination.  The examiner observed that the Veteran had been 
retired for 20 years and had been married to his wife for 30 
years.  He described a good relationship with his wife and 
family.  He was socially active in the Purple Heart, Disabled 
American Veteran (DAV), Veterans of Foreign Wars (VFW), 
Danish Brotherhood, and his church.  He saw his family one to 
two times per week and in general got along very well with 
everyone.  As before, he was not participating in any mental 
health treatment.  

There was no impairment of thought process or communication 
and no delusions or hallucinations during the interview.  The 
Veteran's behavior was appropriate and he was oriented to 
person, place, and time.  He had some normal age related 
memory decline but denied obsessive or ritualistic behaviors, 
panic attacks, diagnosable depression, and other anxiety.  
The examiner opined that the Veteran's mental health remained 
stable which warranted an ongoing diagnosis of an anxiety 
disorder with a GAF score of 70 noting that the Veteran's 
symptoms were mild.  The examiner further noted that although 
the Veteran had noted additional problems in a March 2006 
letter, he did not complain of these issues during the 
current examination and overall, the Veteran was unable to 
articulate how his mental health had worsened in recent 
years.  The examiner reported that the Veteran's primary 
symptom continues to be nightmares. 

The Board notes that the Veteran was assigned a Global 
Assessment of Functioning (GAF) score of 70 during both VA 
examinations.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

Based on a complete review of the evidence of record, the 
Board finds that a disability rating in excess of 30 percent 
is not warranted.  The Veteran's anxiety disorder is 
manifested primarily by nightmares, chronic sleep impairment, 
and an overactive startle reaction, with some social and 
occupational impairment.  The Veteran does not exhibit the 
symptoms that would render a higher rating such as memory 
loss, a flattened affect, regular panic attacks, impaired 
thinking or judgement, hallucinations, or thoughts of 
suicide.  Accordingly, the appeal for a higher disability 
evaluation for anxiety must be denied. 

In support of his claim, the Veteran offered an March 2006 
lay statement made by his spouse which reported that the 
Veteran has difficulty maintaining interpersonal relationship 
at work or socially.  She reported that he has difficulty 
communicating with others and lost his job in the late 1980's 
due to this problem.  She reported that the Veteran assured 
her that he did not have these problems prior to service.  
However, the Board finds these statements to be of little 
probative value because they do not indicate how the 
Veteran's symptoms have worsened since his last VA 
examination.  Furthermore, the statements are, in part, 
merely reiterative of the statements made by the Veteran in 
connection with his claim.

With respect to the Veteran's own contentions that his 
anxiety has worsened and should be assigned a disability 
evaluation in excess of 30 percent, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  In this case, two VA examiners noted the Veteran 
had only mild symptoms of anxiety.

Accordingly, the Board concludes the preponderance of the 
evidence is against the Veteran's claim for an increased 
disability evaluation in excess of 30 percent.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.  
Accordingly, the appeal is denied.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  While there is no doubt that there is some 
interference with occupational and other activities because 
the Veteran does have an anxiety disorder, the record does 
not reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the Veteran for his service-
connected disability at any time during the relevant rating 
period.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial rating in excess of 30 percent for an anxiety 
disorder is denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


